Opinion of the Court by
Judge Nunn
Affirming.
Bowman & Cockrell were judgment creditors of A. H. Baker, and sought to subject a certain tract of land to the payment of their debt. Patsey E. Baker intervened seeking to enforce a purchase money lien thereon. Proof was taken, and the case tried out, and the lower court dismissed the petition of Bowman & Cockrell as well as that of Patsey E. Baker. Both prayed an appeal. Bowman & Cockrell brought the record here, and on March 7, 1912, this court handed down the opinion which is reported in 147 Ky., 437. We there adjudged that Bowman and Cockrell were entitled to subject the land to the payment of their debt. This decision was a denial of any right which the appellant here, Patsey E. Baker, had to the land. Her claims were carefully considered, and we reached the conclusion that the note which she held, and asserted as a lien against the land, was fictitious, and “was prepared with the sole view of defeating appellants (Bowman &. Cockrell) in this action.”
The appellant, Patsey E. Baker, now appeals from that same judgment of the lower court wherein her action as well as Bowman and Cockrell’s was dismissed, and brings here the identical record upon which we denied her claim to a lien on the land.
The only excuse her counsel urge for a rehearing of the record is that Bowman & Cockrell did not make her a party to that appeal, that is, in their statement of the appeal she was not named in it as a party' appellant, or *263appellee. As above stated she was a party to the action in the lower court, and was bound by all the proceedings there. She presents here no other records or proceedings and we see no reason for altering, or modifying our opinion handed down in the Bowman & Cockrell case, and reported as above stated.
For the reasons indicated the judgment of the lower court as to Patsey E. Baker is affirmed.